Case 6:19-cr-00063-JCB-KNM Document 42 Filed 08/21/20 Page 1 of 1 PageID #: 112




                                   No. 6:19-cr-00063

                              United States of America,
                                      Plaintiff,
                                         v.
                               Michael O’Brian Scott,
                                     Defendant.


                                       ORDER

                 This criminal action was referred to United States Magis-
             trate Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3).
             Judge Love held a final revocation hearing on August 13, 2020.
             Doc. 38. Thereafter, Judge Love issued a report and recom-
             mendation as to the disposition of this matter. Doc. 41. De-
             fendant waived his right to object to the report, agreed to the
             revocation of his supervised release, agreed to the sentence
             below, and waived his right to be present for sentencing. Doc.
             40.
                 Having reviewed the report, and being satisfied that it
             contains no clear error, the court adopts it as the opinion of
             the court. The court orders that defendant Michael O’Brian
             Scott be sentenced to a period of 10 months’ imprisonment
             with no supervised release to follow. The court further rec-
             ommends that defendant serve his sentence at FCI Fort
             Worth, or failing that, FCI Seagoville, if available. The court
             also recommends that defendant receive substance abuse
             treatment during his imprisonment if possible.
                                  So ordered by the court on August 21, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
